Citation Nr: 0019126	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral foot stress fracture residuals.  

2.  Entitlement to service connection for a chronic back 
disability to include upper and lower back muscle spasm and 
pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active duty for training from February 1984 
to June 1984 and active duty from February 1985 to May 1991.  
In June 1991, the Department of Veterans Affairs (VA) denied 
service connection for a chronic back disability to include 
muscle spasm and low back pain and bilateral foot stress 
fracture residuals.  The veteran was informed in writing of 
the adverse decisions and her appellate rights in June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
chronic back disability to include muscle spasm and low back 
pain and denied service connection for that disorder.  In 
April 1993, the veteran submitted a notice of disagreement.  
In May 1993, the RO issued a statement of the case to the 
veteran and her representative.  In June 1993, the veteran 
submitted a substantive appeal.  In March 1994, the RO, in 
pertinent part, denied service connection for bilateral foot 
stress fracture residuals.  In April 1994, the RO attempted 
to issue a supplement statement of the case to the veteran 
and her accredited representative which informed the veteran 
of the March 1994 rating decision.  The RO's notice was 
returned by the United States Postal Service due to an 
insufficient address.  In April 1995, the RO informed the 
veteran of the April 1994 rating decision and her appellate 
rights and apparently transmitted the April 1994 supplement 
statement of the case.  In August 1995, the veteran submitted 
a notice of disagreement with the March 1994 rating decision.  
In March 1998, the Board remanded the veteran's claims to the 
RO for additional action.  

In June 2000, the veteran was afforded a video hearing before 
the undersigned Member of the Board.  The veteran has been 
represented throughout this appeal by the American Legion.  

The Board has construed the transcript of the June 2000 video 
hearing before the undersigned Member of the Board as a 
timely substantive appeal to the March 1994 rating decision.  
As she had been afforded a hearing and no issue has been 
dismissed, the Board finds that the veteran is not prejudiced 
by the Board's appellate resolution of her application.  
Archbold v. Brown, 9 Vet. App. 124 (1996).  

The veteran may have submitted an informal claim of 
entitlement to an increased disability evaluation for her 
service-connected right knee chondromalacia patella.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Board Member cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  A June 1991 VA rating decision denied service connection 
for bilateral foot stress fracture residuals.  In June 1991, 
the veteran was informed in writing of the adverse decision 
and her appellate rights.  She did not submit a notice of 
disagreement with the decision.  

3.  The documentation submitted since the June 1991 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  

4.  The veteran was treated for upper, thoracic, and lower 
back muscle spasm and pain during her periods of active duty 
and active duty for training which apparently resolved 
without chronic residuals.  

5.  A chronic back disability due to disease or injury was 
not shown during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The June 1991 rating decision denying service connection 
for bilateral foot stress fracture residuals is final.  New 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for bilateral foot 
stress fracture residuals has not been presented.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic back 
disability due to disease or injury to include upper and 
lower back muscle spasm and pain.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Foot Stress Fracture Residuals

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203, 206 (1999), 
citing Elkins v. West, 12 Vet. App. 209 
(1999).  

A.  Prior Final RO Decision

In June 1991, the VA denied service connection for bilateral 
foot stress fracture residuals upon its determination that 
the claimed disability was not shown during active duty, 
active duty for training, or at any time thereafter.  The 
veteran was informed in writing of the adverse decision and 
her appellate rights in June 1991.  She did not submit a 
notice of disagreement with the decision.  

The evidence upon which the June 1991 rating decision was 
formulated may be briefly summarized.  The veteran's service 
medical records reflect that she was seen for a number of 
foot complaints.  The report of the veteran's February 1985 
physical examination for service entrance notes that she 
exhibited pes planus and no other foot abnormalities.  An 
October 1985 treatment record states that she had a broken 
toenail.  Clinical documentation dated in September 1988 
relates that the veteran complained of bilateral foot pain 
over the mid-shafts of the first metatarsals.  
Contemporaneous X-ray studies of the feet revealed no 
findings consistent with stress fractures or other bony 
abnormalities.  Impressions of "? overuse syndrome" and 
"[ruleout] stress [fractures]" were advanced.  An October 
1988 treatment entry notes that the veteran complained of 
"stress fracture in feet" of one week's duration.  An 
impression of a mild stress reaction was advanced.  A 
December 1988 treatment record notes that the veteran 
complained of bilateral foot pain associated with jogging.  
An impression of metatarsalgia was advanced.  A January 1989 
podiatric evaluation states that the veteran complained of 
bilateral first metatarsophalangeal pain with sharp bony 
prominences.  An impression of bilateral first 
metatarsophalangeal joint metatarsalgia/capsulitis was 
advanced.  The report of the veteran's May 1991 physical 
examination for service separation states that the veteran 
reported a history of foot trouble.  On contemporaneous 
physical examination, the veteran was found to exhibit 
"normal" feet.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the June 1991 rating decision 
consists of a February 1993 VA treatment record, the report 
of a July 1993 VA examination for compensation purposes, the 
transcript of the June 2000 video hearing before the 
undersigned Member of the Board, and written statements from 
the veteran.  The VA treatment record does not reflect 
treatment of the veteran's feet.  At the July 1993 VA 
examination for compensation purposes, the veteran complained 
of bilateral foot pain and swelling which began in 1987 
during active duty.  On examination, the veteran exhibited 
tenderness on palpation of the proximal interphalangeal 
joints of both great toes; a slight prominence of the great 
toes; second degree right pes planus; and third degree left 
pes planus.  Contemporaneous X-ray studies of the feet 
revealed mild bilateral hallux valgus.  The veteran was 
diagnosed with symptomatic early bilateral hallux valgus and 
bilateral pes planus.  At the June 2000 video hearing before 
the undersigned Member of the Board, the veteran testified 
that she was told during active duty that she had bilateral 
foot stress fractures.  She stated that her feet were still 
symptomatic.  She denied receiving any post-service foot 
treatment.  

The additional VA clinical and examination does not reflect 
that the veteran has bilateral foot stress fracture 
residuals.  The veteran's testimony and statements on appeal 
are essentially cumulative of her previous statements to the 
effect that she was diagnosed with bilateral foot stress 
fractures during active service and currently manifested 
chronic residuals thereof.  When the claim was previously 
denied, there was no competent evidence of a current stress 
fracture disability.  The recent submissions have not cured 
this defect.  

The Court has held that if lay assertions as to medical 
causation will not suffice initially to establish a 
well-grounded claim, it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  There is no indication that either the 
veteran or the accredited representative is a medical 
professional.  The Court has further clarified that 
statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins or existence of the 
claimed disorder, such statements may not be considered as 
competent evidence.  

In light of the foregoing, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral foot stress fracture residuals.  The June 1991 
rating decision is final and has not been reopened.  
Notwithstanding this fact, the Board views its discussion as 
sufficient to inform the veteran and her representative of 
the elements necessary to reopen her previously denied claim, 
and to explain why her current application to reopen her 
claim fails.  Graves v. Brown, 9 Vet. App. 172, 173; 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


II.  Chronic Back Disability

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted her in the development of her claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist her 
in developing the facts pertinent to her claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist her in developing the facts 
pertinent to her claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise her of the evidence needed to complete her 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for chronic disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty and active duty for training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991 & Supp. 
1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The veteran's service medical records indicate that she 
complained of back muscle spasm and pain on several 
occasions.  Treatment records dated in March 1984 note that 
the veteran complained of upper and lower back pain.  She 
denied any trauma.  Impressions of lumbosacral strain and 
thoracic back strain were advanced.  Clinical documentation 
dated in April 1984 shows that the veteran complained of back 
pain of two to four weeks' duration.  Treating military 
medical personnel observed mild right thoracic spine muscle 
spasm and vague lumbar spine tenderness.  Impressions of 
"muscle spasm" and low back pain were advanced.  A May 1984 
treatment entry relates that the veteran complained of upper 
back muscle spasm and intermittent back pain of two to three 
months' duration.  On examination, the veteran exhibited 
slight thoracic spine point tenderness.  An impression of 
"muscle spasm" was advanced.  

At her February 1985 physical examination for service 
entrance, the veteran reported that while she had muscle 
spasms during basic training, she "was ok."  On physical 
examination, the veteran's spine and musculoskeletal system 
were reported to be normal.  Clinical documentation dated in 
March 1985 conveys that the veteran complained of upper and 
lower back muscle spasm of one year's duration.  Impressions 
of lumbosacral strain and muscular soreness were advanced.  A 
January 1986 treatment record notes that the veteran 
complained of neck pain.  She reported that she had been 
involved in a motor vehicle accident.  Contemporaneous X-ray 
studies of the cervical spine revealed loss of cervical 
lordosis and no other abnormalities.  An impression of 
"l[ef]t [sternocleidomastoid] muscle spasm" was advanced.  
At her May 1991 physical examination for service separation, 
the veteran reported a history of recurrent back pain.  On 
examination, the veteran exhibited a normal spine and 
musculoskeletal system.  

A March 1993 VA treatment record indicates that the veteran 
complained of a history of back pain and spasm since active 
service.  Treating VA medical personnel observed mild 
right-sided paravertebral muscle spasm.  A diagnostic 
impression of musculoskeletal pain was advanced.  

At a July 1993 VA examination for compensation purposes, the 
veteran complained of intermittent low back pain.  She stated 
that her low back pain initially manifested itself during 
basic training in 1984.  On examination, the veteran 
exhibited limitation of motion of the lumbar spine.  
Contemporaneous X-ray studies of the lumbosacral spine were 
negative for any abnormalities.  A diagnosis of a history of 
a low back syndrome was advanced.  

In an August 1995 written statement, the veteran advanced 
that she had been treated for a back condition during active 
duty in 1986 and 1987 and at the Decatur, Georgia, VA Medical 
Center "within the presumptive period to establish [service 
connection]."  

At the June 2000 video hearing before the undersigned Member 
of the Board, the veteran testified that she had initially 
experienced back muscle spasm during basic training and 
several times thereafter during her periods of active duty 
for training and active duty.  She stated that she first went 
to the VA for her back complaints in 1992 and subsequently 
sought private medical attention.  The veteran reported that 
her back was currently bothering her and necessitated the use 
of a back brace.  

The veteran was treated for upper back, thoracic, and lower 
back pain and muscle spasm during active duty.  The report of 
the veteran's May 1991 physical examination for service 
separation relates that while the veteran presented a history 
of recurrent back pain, the military examiner identified no 
chronic back or spinal abnormalities.  The veteran's spine 
and musculoskeletal system were reported to be normal.  Such 
findings tend to establish that the veteran's inservice back 
complaints resolved without chronic residuals.  The VA 
clinical and examination documentation of record indicates 
that while the veteran presented a history of intermittent 
back pain and muscle spasm since active duty, no chronic back 
disability were noted on physical and radiological 
evaluation.  No professional has attributed the veteran's 
complaints to a chronic back disability.  No disease or 
injury has been identified.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

The veteran asserts that she initially manifested a chronic 
back disability during active duty.  The record contains no 
diagnosis or other objective evidence of a chronic back 
disability.  The veteran's claim is supported solely by the 
accredited representative's and her own testimony and 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

To the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations as to the 
origins or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The record contains no competent evidence establishing that a 
chronic back disability due to disease or injury originated 
in or was aggravated during active duty or active duty for 
training.  Therefore, the Board concludes that the veteran's 
claim for service connection is not well-grounded.  


III.  Doctrine of Doubt and 38 C.F.R.§ 3.103 (1999)

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

The undersigned Member of the Board explored the possibility 
of the existence of other relevant evidence at the hearing on 
appeal.  As there is no such outstanding evidence, the 
provisions of 38 C.F.R.§ 3.103 (1999) have been met.  The 
veteran was informed that she was under an obligation to 
establish a well-grounded claim.  Therefore, all duties owed 
to the veteran have been met.  


ORDER

The veteran's application to reopen her claim of entitlement 
to service connection for bilateral foot stress fracture 
residuals is denied.  Service connection for a chronic back 
disability to include muscle spasm and pain is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

